UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:333-178817 HOMETRUST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 45-5055422 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 10 Woodfin Street, Asheville, North Carolina 28801 (Address of principal executive offices; Zip Code) (828) 259-3939 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer[X] (Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date: At June 27, 2012, there were no issued and outstanding shares of the issuer’s common stock. HOMETRUST BANCSHARES, INC. AND SUBSIDIARIES 10-Q TABLE OF CONTENTS HomeTrust Bancshares, Inc., a Maryland corporation, was formed in connection with the conversion of HomeTrust Bank from the mutual to the stock form of organization.As of the date hereof, the conversion has not been completed and HomeTrust Bancshares, Inc. has not issued any shares ofits common stock, and has no assets or liabilities, and has not conducted any business other than that of an organizational nature.For a further discussion of HomeTrust Bancshares, Inc.’s formation and operations, see the Registration Statement (SEC Registration No. 333-178817).Based on the foregoing, the information presented in this Form 10-Q is for HomeTrust Bank, the proposed subsidiary of HomeTrust Bancshares, Inc. Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets at March 31, 2012 (Unaudited) and June 30, 2011 3 Unaudited Consolidated Statements of Income for the Three and Nine Months Ended March 31, 2012 and 2011 4 Unaudited Consolidated Statements Of Comprehensive Income (Loss) For the Three and Nine Months Ended March 31, 2012 and 2011 5 Unaudited Consolidated Statement Of Changes In Equity CapitalFor the Nine Months Ended March 31, 2012 and 2011 6 Unaudited Consolidated Statements Of Cash Flows For the Nine Months Ended March 31, 2012 and 2011 7 Notes to Consolidated Financial Statements 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART IIOTHER INFORMATION 40 Item 1.Legal Proceedings 40 Item 1A.Risk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3.Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES 41 EXHIBIT INDEX 42 HOMETRUST BANCSHARES, INC. AND SUBSIDIARIES PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOMETRUST BANK AND SUBSIDIARY Consolidated Balance Sheets (Dollar amounts in thousands) (Unaudited) March 31, June 30, Assets Cash $ $ Interest-bearing deposits Cash and cash equivalents Certificates of deposit in other banks Securities available for sale, at fair value Loans held for sale Total loans Allowance for loan losses ) ) Net loans Premises and equipment, net Federal Home Loan Bank stock, at cost Accrued interest receivable Real estate owned Deferred income taxes Current taxes receivable Other assets TOTAL $ $ Liabilities and Equity Capital Deposits $ $ Other borrowings Advances by borrowers for taxes and insurance Capital lease obligations Other liabilities Total liabilities Commitments and contingencies (see note 5) Retained earnings Additional paid in capital Accumulated other comprehensive income (loss) 82 (8
